
QuickLinks -- Click here to rapidly navigate through this document



A MARK OF *** IN THE TEXT OF THIS EXHIBIT INDICATES THAT CONFIDENTIAL MATERIAL
HAS BEEN OMITTED. THIS EXHIBIT, INCLUDING THE OMITTED PORTIONS, HAS BEEN FILED
SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO AN APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE
SECURITIES EXCHANGE ACT OF 1934.


Exhibit 10.43


EXECUTIVE DIRECTOR AGREEMENT

        THIS EXECUTIVE DIRECTOR AGREEMENT (this "Agreement") is entered into
this 27th day of November, 2007 (the "Effective Date"), by and among LECG
Corporation, a Delaware corporation, successor in interest to LECG Holding
Company, LLC ("LECG Holding"), and the sole managing member of LECG, LLC (the
"Company"), LECG, LLC, a California limited liability company ("LECG"), and
DAVID KAPLAN (the "Executive Director").

RECITALS

        A.    The Company has been organized for the purpose of engaging,
through one or more Subsidiaries, including LECG, in the business of providing
economic and financial analysis, expert testimony, and litigation support (the
"Business"). The Company, LECG and their respective Subsidiaries are sometimes
collectively referred to herein as the "LECG Entities" and individually as an
"LECG Entity."

        B.    The Company, LECG and the Executive Director are parties to that
certain Amended and Restated Senior Management Agreement dated as of
September 30, 2003, as further amended by that certain First Amendment to
Amended and Restated Senior Management Agreement dated as of October 1, 2004 and
that certain Second Amendment to Amended and Restated Senior Management
Agreement dated as of July 17, 2006 (collectively, the "Original Agreement"). In
2003, LECG Holding reorganized as the Company and, as part of that
reorganization, the Company assumed all of the rights and obligations of LECG
Holding under the Original Agreement.

        C.    The Company, LECG and the Executive Director wish to enter into
this Agreement, which amends, restates and supersedes the Original Agreement in
its entirety.

        D.    The Company, LECG and the Executive Director are entering into
this Agreement to provide additional incentives for the Executive Director to
remain an active and productive expert with LECG and to create a unique
entrepreneurial opportunity for the Executive Director to develop a largely
stand-alone practice that could provide the Executive Director with a
substantial practice development bonus following a specified development period.

AGREEMENT

        In consideration of the foregoing and the mutual covenants and promises
contained herein, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

1.     Confirmation of Employment.

        1.1.    Employment.    The parties hereby confirm that the Executive
Director is currently engaged as an employee of LECG to provide exclusive
professional consulting services to LECG as an expert Director, and the
Executive Director agrees to continue to serve LECG as an at-will employee, in
such capacity, subject to the terms and conditions set forth in this Agreement.
Notwithstanding the foregoing, the parties recognize and agree that the
Executive Director may continue to teach and lecture at any university or
educational organization. As an expert Director of LECG, the Executive Director
performs and bills all of his professional consulting activities exclusively
through LECG. On any consulting engagements that the Executive Director enters
into, the Executive Director must utilize

--------------------------------------------------------------------------------



the services of LECG's staff to assist the Executive Director on such
engagements unless otherwise agreed by the Executive Director and the Company's
Chief Executive Officer.

        1.2    Independence of Work.    LECG recognizes and agrees that the
decision to accept or reject any consulting engagement will be made within the
Executive Director's sole discretion, that all opinions and reports of the
Executive Director will be his and not those of LECG, any LECG Entity or any
other employee or affiliate of LECG, and that all such decisions, opinions and
reports will be based upon the Executive Director's independent and objective
professional judgment.

2.     Compensation Generally and Retention Bonus.

        2.1    Generally.    The Executive Director's compensation is comprised
of (i) certain compensation described in this Section 2, (ii) a practice
development bonus as described in Section 3 below, and (iii) the compensation
payable to the Executive Director for consulting services as described in
Section 3 below.

        2.2    Retention Bonus.    

        2.2.1  LECG will pay the Executive Director a one-time retention bonus
of Nine Million Seven Hundred Fifty Thousand Dollars ($9,750,000) ("Retention
Bonus") in recognition of the substantial practice that the Executive Director
has created at LECG and to create an incentive for further growth and
development of that practice over the next seven years. The Retention Bonus can
be structured as a contribution to the Company's Deferred Compensation Plan at
the Executive Director's request. The Retention Bonus will be payable in two
installments as follows: (i) Two Million Five Hundred Thousand Dollars
($2,500,000) within two (2) business days after execution of this Agreement, and
(ii) Seven Million Two Hundred Fifty Thousand Dollars ($7,250,000) on or before
December 31, 2007.

        2.2.2  The Executive Director will not earn 100% of the Retention Bonus
as of the date of payment. Rather, the Retention Bonus must be earned ratably
over seven (7) years on a time vesting basis. Earning the Retention Bonus is not
subject to vesting on a performance criteria basis. If the Executive Director
voluntarily terminates his employment with LECG under Section 8.1.2 hereof prior
to the seventh (7th) anniversary of the date on which the first installment of
the Retention Bonus was paid, or if the Executive Director's employment is
terminated by LECG for Cause under Section 8.1.5, the Executive Director will
repay to LECG the one-time Retention Bonus based on a daily amortization rate of
$3,816 times the number of days remaining from the Executive Director's
termination date to the end of the 7th anniversary of the date on which the
first installment of the Retention Bonus was paid. A termination of the
Executive Director's employment under Sections 8.1.1, 8.1.3 or 8.1.4 or a
termination of the Executive Director's employment by the Company without Cause
under Section 8.1.5 will not result in repayment of the Retention Bonus.
Repayment of the unamortized portion of the Retention Bonus must be made within
fifteen (15) days of such termination and the Executive Director agrees that
LECG is authorized to offset and deduct any amounts the Executive Director owes
to LECG, including, but not limited to, the amount due for repayment of the
unamortized portion of the Retention Bonus, from any amounts LECG may owe to the
Executive Director, including, but not limited to, compensation owed to the
Executive Director at the time of the termination of his employment.

        2.3    Acquisition Finder Fee.    The Executive Director will receive a
finder's fee on acquisitions sourced by the Executive Director and completed by
an LECG Entity equal to three percent (3%) of the trailing twelve month revenues
of the acquired company as of the date of the acquisition; provided, however,
that such finder's fee will not be payable if either the Company or LECG had
agreed, at the outset of the transaction, to pay any other finder's, investment
banking or other fees to any other Person, unless otherwise mutually agreed by
LECG and the Executive Director. For purposes of this

2

--------------------------------------------------------------------------------



Section 2.3, an acquisition is "sourced" by the Executive Director where he
identifies the target company, or plays a material role in negotiating and
completing the acquisition. This provision does not apply to recruiting efforts,
including group hires. This provision does not confer on the Executive Director
any authority to initiate or complete an acquisition without the prior written
approval of the Company, and it does not obligate the Executive Director to
source any acquisitions. Any finder fee payable to the Executive Director under
this provision will be paid within sixty (60) days following the closing of the
acquisition.

3.     ***

4.    Consulting Compensation.    As an expert Director of LECG, the Executive
Director will receive incentive compensation under LECG's Expert Model, a copy
of which is attached hereto as Attachment A. The Executive Director will receive
a guaranteed draw (the "Guaranteed Draw") of $31,500 per annum ($2,625 per
month) and, during his employment (the "Draw Period"), the Executive Director
will receive an additional draw (the "Additional Draw") of $668,500 per annum
($55,708 per month). The Guaranteed Draw together with the Additional Draw are
referred to collectively as the "Combined Draw." The Combined Draw will be paid
pursuant to LECG's regular payroll policies. To the extent that the Executive
Director's Director Earnings exceeds his Combined Draw each month, LECG will pay
the Executive Director the excess. Any monthly deficit between Director Earnings
and the Additional Draw will be carried forward to the subsequent month
("deficit balance"). Should the Executive Director's deficit balance reach or
exceed $250,000, all Additional Draw payments will be stopped until the deficit
balance is resolved; provided, however, that the Company will discuss the
deficit balance situation with the Executive Director prior to making any
changes in the Additional Draw payments. If the Executive Director has a deficit
balance as of the end of a calendar year, or the Executive Director's employment
with LECG terminates for any reason while the Executive Director has a deficit
balance, the Executive Director (or his successors in interest) must repay the
amount of the deficit balance on the termination date. LECG may offset any
amounts owed to the Executive Director as Director Earnings against any deficit
balance he may have. Subject to applicable law, LECG reserves the right at its
sole discretion to (i) modify its policies on matters relating to Director
Compensation, including the LECG Expert Model, or (ii) reduce the Executive
Director's Additional Draw if he incurs a deficit balance in excess of $250,000,
in each case as circumstances may require in the future; provided, however, that
there will be no changes or modifications to the Executive Director's
compensation program under LECG's Expert Model as it exists on the date of this
Agreement including, without limitation, pass-through rates, rates for project
origination earnings, terms of the 5% holdback, and write-off policy, without
the mutual agreement of LECG and the Executive Director.

5.     Employee Benefits.

        5.1    Participation.    The Executive Director will be entitled to
participate in standard LECG benefits afforded all employees. Each of these
benefits is subject to revision from time to time, with respect to the benefit
level, or whether a particular benefit continues to be offered. To the extent
the Executive Director elects to participate in these benefits, the Executive
Director would be subject to the same revisions and restrictions as other LECG
employees.

--------------------------------------------------------------------------------

A mark of *** on this page indicates that confidential material has been
omitted. This Exhibit, including the omitted portions, has been filed separately
with the Secretary of the Securities and Exchange Commission pursuant to an
application requesting confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934.

3

--------------------------------------------------------------------------------



        5.2    Insurance.    The Executive Director may elect to receive LECG
group health insurance, vision, dental, and prescription coverage. The Executive
Director can purchase additional dependent coverage through the plan. Currently
a life and accidental death and dismemberment insurance policy and a long-term
disability plan are mandatory for all employees. Supplemental life insurance is
also available at the Executive Director's own expense. Open enrollment periods
are held once per year.

        5.3    401(k) Plan.    The Executive Director may elect to contribute a
portion of his or her earnings to the 401(k) Plan, up to the legal maximum.
However, LECG will not match any portion of the Executive Director's
contribution with additional, company-provided contributions.

        5.4    Payment for Benefits.    The cost of benefits, including FICA and
Medicare taxes, will be deducted from the Executive Director's Director Earnings
to the extent provided in Attachment A.

6.    Business Development.    As an expert Director of LECG, the Executive
Director is expected to generate substantial business based on his reputation,
contacts and prior affiliations. To the extent the Executive Director requires
the resources of LECG to assist with business development, LECG will provide
such resources; however, the cost of such resources will be deducted from the
Executive Director's Director Earnings at least once per year, and may be
deducted more frequently (e.g., quarterly), at LECG's sole discretion. In
general, very limited corporate business development investment will be made in
Kaplan One or Kaplan Two. The Executive Director should obtain the approval of
the local office directors or their designees prior to asking LECG staff to
perform business development work. The costs of such staff's services will be
charged back to the Executive Director at 40% of the staff member's billing rate
as a proxy for cost. Expenses such as travel and photocopying will also be
charged to the Executive Director at cost.

7.     Administrative Support.

        7.1    Furniture and Equipment.    LECG will provide the Executive
Director with office space and appropriate furniture and equipment. LECG will
provide its standard computer equipment which shall include either a desktop
computer or laptop computer and docking station. LECG will consider requests
from the Executive Director for additional furniture or equipment that exceeds
LECG standards, as long as the equipment is compatible with the existing
infrastructure. In the event such a request is approved, the difference in cost
between what LECG would provide ordinarily and the actual cost will be passed on
to the Executive Director.

        7.2.    Administrative Support    LECG will provide administrative
support for the Executive Director at LECG's expense. During the term of this
Agreement, LECG, at its expense, shall provide the Executive Director with one
full time Executive Assistant. The Executive Director will be responsible only
for the cost of any additional Executive Assistants to the extent such cost
exceeds the billable value of all work such Executive Assistants perform, in
accordance with LECG's Executive Assistant Charge-Back Policy, a copy of which
is available upon request.

8.     Termination.

        8.1    Events of Termination.    The Executive Director's employment
with the Company shall cease upon:

        8.1.1  the Executive Director's death.

        8.1.2  the Executive Director's voluntary resignation or retirement.

        8.1.3  the Executive Director's disability, which means his incapacity
due to physical or mental illness such that he is unable to perform the
essential functions of his previously assigned duties where (1) such incapacity
has been determined to exist by either (x) LECG's disability insurance carrier
or (y) by the concurring opinions of two licensed physicians (one selected by
the Company

4

--------------------------------------------------------------------------------






and one by the Executive Director), and (2) the Board has determined, based on
competent medical advice, that such incapacity will continue for at least six
continuous months and that it would have a material adverse effect on the
Company. Any such termination for disability shall be only as expressly
permitted by the Americans with Disabilities Act.

        8.1.4  the Executive Director elects to terminate his employment with
LECG within thirty (30) days after a Change in Control or a Negative Event.

        8.1.5  termination by LECG by the delivery to the Executive Director of
a written notice from the Board that the Executive Director has been terminated
("Notice of Termination") with or without Cause. If the Executive Director is
terminated for Cause, the Notice of Termination must specify the Cause in
reasonable detail. The Executive Director will then have the right, within ten
(10) days of receipt of such Notice of Termination, to file a written request
for review by the Board. In such case, the Executive Director will be given the
opportunity to be heard, personally or by counsel, by the Board and the Board
must thereafter confirm that such termination is for Cause. If the Board does
not provide such confirmation, the termination shall be treated as other than
for Cause. If the Executive Director does not accept the Board's determination
of a termination for Cause, the matter will be resolved by final binding
arbitration under Section 15.5 hereof. The Executive Director acknowledges that
this provision is necessary to protect the Company's goodwill in the community
in which Executive Director represents the Company, and thus, to protect the
profitability and the business of any LECG Entity. "Cause" shall mean the
Executive Director's (1) commission of a felony or a crime involving moral
turpitude or the commission of any other act or omission involving dishonesty or
fraud with respect to any LECG Entity or involving harassment of or
discrimination against any employees of any LECG Entity, (2) misappropriation of
funds or assets of any LECG Entity for personal use; (3) failure to devote full
business time and attention to professional consulting services on behalf of
LECG as provided in Section 1 hereof ("Duties"), after written notice from the
Board describing such failure, and such failure has not been cured within thirty
(30) days after the Executive Director receives notice thereof from the Board;
(4) gross negligence or willful misconduct in the performance of his Duties
after written notice from the Board, and such failure has not been cured within
ten (10) days after the Executive Director receives notice thereof from the
Board; or (5) the Executive Director's engaging in conduct constituting a breach
of Sections 11 or 12 below. To the extent that the Cause set forth for the
termination of the Executive Director cannot be cured within thirty (30) days or
ten (10) days, as the stated above and as the case may be, the Executive
Director shall take such steps to cure the Cause for termination during the
respective period and any such cure shall be completed within a reasonable time.
Any dispute concerning whether the Executive Director has cured the Cause for
his termination shall be decided in accordance with the arbitration provisions
set forth in Section 15.5. Cause shall be initially determined by the Board in
its sole discretion. For the avoidance of doubt, a determination of Cause cannot
be based on the failure of Kaplan One or Kaplan Two to achieve any specific
financial metrics or based upon the decision of a court or any other decision
making body such as an arbitration panel (for example) relating to the
admissibility or quality of the work performed by or the qualifications of the
Executive Director.

        8.2    Rights on Termination.    

        8.2.1  In the event that the Executive Director's employment is
terminated by LECG without Cause, the Company will pay to the Executive
Director, on regular salary payment dates, a monthly portion of Two Hundred and
Fifty Thousand Dollars ($250,000) for a twelve-month period commencing on the
date of termination (the "Severance Period") on regular salary payment dates
(the "Severance Payments").

5

--------------------------------------------------------------------------------



        8.2.2  If LECG terminates the Executive Director's employment for Cause,
if the Executive Director dies or if the Executive Director is permanently
disabled, LECG's obligations to pay any compensation or benefits under this
Agreement will cease to be effective on the date of termination other than the
obligation to pay accrued but unpaid Director Earnings under LECG's Expert Model
through the date of termination. The Executive Director's right to receive any
other benefits will be determined under the provisions of LECG's applicable
plans, programs or other coverages or applicable law.

        8.2.3  Notwithstanding the foregoing, LECG's obligation to make all of
the Severance Payments shall cease if the Executive Director is in violation of
the provisions of Section 12 below. Until such time as the Executive has
received all of his Severance Payments, he will be entitled to continue to
receive any health, life, accident and disability insurance benefits provided by
LECG to the Executive Director under this Agreement at LECG's expense. If the
Executive Director dies or is permanently disabled, then the Executive Director
or his estate shall be entitled to any disability income or life insurance
payments from any insurance policies paid for by the Company or LECG other than
key man life insurance covering repayment of the Retention Bonus where the
Company or LECG is named as the beneficiary.

9.    Term of Employment.    The Executive Director's employment with the
Company and LECG commenced on September 29, 2000 and shall continue indefinitely
on an at-will basis until terminated in accordance with the provisions of
Section 8.1 above.

10.    Representations of the Executive Director.    The Executive Director
hereby represents and warrants to the Company that the statements contained in
this Section 10 are true and accurate as of the date of this Agreement.

        10.1    Employment Restrictions.    Apart from this Agreement, the
Executive Director is not currently a party to any non-competition,
non-solicitation, confidentiality or other work-related agreement which limits
or restricts the Executive Director's ability to work in any particular field or
in any particular geographic region, whether or not such agreement would be
violated by this Agreement.

        10.2    LECG Policies.    The Executive Director agrees that he will
abide by all policies of LECG, as may be amended from time to time, relating to
the performing of services on matters by LECG. LECG reserves the right to change
its policies, including those discussed in this Agreement, as business
conditions warrant. Any such changes in policy will be communicated to the
Executive Director upon their implementation.

11.   Proprietary Information.

        11.1    Obligation to Maintain Confidentiality.    The Executive
Director acknowledges that any Proprietary Information disclosed or made
available to him or obtained, observed or known by him as a direct or indirect
consequence of his employment with or performance of services for the Company
and LECG during the course of his performance of services for, or employment
with, any of the foregoing Persons (whether or not compensated for such
services) and during the period in which the Executive Director is receiving
Severance Payments, are the property of the applicable LECG Entity. Therefore,
the Executive Director agrees that he will not at any time (whether during or
after his term of employment) disclose or permit to be disclosed to any Person
or, directly or indirectly, utilize for his own account or permit to be utilized
by any Person any Proprietary Information or Records for any reason whatsoever
without the Company's consent, unless and to the extent that (except as
otherwise provided in the definition of Proprietary Information) the
aforementioned matters become generally known to and available for use by the
public other than as a direct or indirect result of the Executive Director's
acts or failure to act or as reasonably necessary for him to obtain financial,
tax or legal advice with respect to Proprietary Information directly relevant to
him. Nothing in this 11.1 prevents the Executive Director from using his general
knowledge and experience in future employment.

6

--------------------------------------------------------------------------------



        11.2    Ownership of Proprietary Information.    The Executive Director
agrees that during and after his employment with LECG, all Proprietary
Information is, and shall be kept, strictly confidential, and shall not be
disclosed except as required by law or as otherwise permitted under Section 11.4
hereof. All Proprietary Information belonging to LECG and/or any of its clients
shall remain the property of LECG or the client, respectively. On the date the
Executive Director's employment terminates for whatever reason, the Executive
Director will immediately discontinue use of Proprietary Information and will
not remove any Proprietary Information from LECG's offices or from any other
place where the Proprietary Information is located unless the Chief Executive
Officer of LECG has received a written request from a client for whom LECG has
rendered consulting services that the client's Proprietary Information,
specifically identified by matter name, be transferred to the Executive Director
or another person or entity. Upon receipt of such a client request, and as soon
as is practicable, LECG will release the relevant client Proprietary Information
as directed by the client. LECG reserves the right to maintain a copy of
Proprietary Information as deemed necessary and/or appropriate. LECG will
release client information in the existing media and format for active work
product and also for requested inactive work product available in accordance
with LECG's retention policy and schedule. The Executive Director further agrees
that upon the termination of his employment with LECG, he will use commercially
reasonable efforts to assist LECG in obtaining payment of any outstanding
amounts owed to LECG by any of his clients requesting the transfer of its
Proprietary Information.

        11.3    Third Party Information.    The Executive Director understands
that the LECG Entities will receive from third parties confidential or
proprietary information ("Third Party Information") subject to a duty on the
part of the LECG Entities to maintain the confidentiality of such information
and to use it only for certain limited purposes. During the term of the
Executive Director's employment and thereafter, and without in any way limiting
the provisions of Sections 11.1 and 11.2 above, the Executive Director will hold
Third Party Information in the strictest confidence and will not use or disclose
to anyone (other than personnel of the LECG Entities who need to know such
information in connection with their work for the LECG Entities) Third Party
Information, except in connection with his work for any of the LECG Entities or
as expressly authorized by the Chief Executive Officer in writing.

        11.4    Compelled Disclosure.    If the Executive Director is required
by law or governmental regulation or by subpoena or other valid legal process to
disclose any Proprietary Information to any Person, the Executive Director will
provide the Company with written notice of the applicable law, regulation or
process as promptly as practicable so that the Company may seek a protective
order or other appropriate remedy. The Executive Director will cooperate with
the Company and the Company's owners, directors, officers, employees,
independent contractors and advisors in any attempt by the Company to obtain any
such protective order or other remedy. If the Company elects not to seek, or is
unsuccessful in obtaining, any such protective order or other remedy in
connection with any requirement that the Executive Director disclose Proprietary
Information, and if the Executive Director furnishes the Company, at Company
expense, with a written opinion of legal counsel acceptable to the Company
confirming that the disclosure of such Proprietary Information is legally
required (the acceptance of such opinion not being unreasonably withheld by the
Company), then the Executive Director may disclose such Proprietary Information
to the extent legally required; provided, however, that the Executive Director
will use his reasonable best efforts to ensure that such Proprietary Information
is treated confidentially by each Person to whom it is disclosed.

12.   Noncompete; Nonsolicitation.

        12.1    Noncompetition.    During the Executive Director's period of
employment and for one year following the termination of the Executive
Director's employment (or, if the Company has terminated the Executive's
employment without Cause, during the Executive Director's period of employment
and the Severance Period), the Executive Director shall not, directly or
indirectly own, manage or control

7

--------------------------------------------------------------------------------



any business competitive with the Business within any state or foreign country
in which any LECG Entity has conducted business or has performed services for
customers or clients at any time during the 12-month period immediately
preceding the end of his service, provided that such competitive business has
annual revenues in excess of $10,000,000. Notwithstanding the foregoing, and
provided that such activities do not interfere with the fulfillment of the
Executive Director's obligations under this Agreement, the Executive Director
(i) may serve as a director or trustee of any charitable or non-profit entity or
as a faculty member of a university and (ii) may continue to act as an expert in
a non-managerial or control position.

        12.2    Nonsolicitation.    As long as the Executive Director is an
employee of the Company or any Affiliate thereof and for one year thereafter
("Non-Solicitation Period") the Executive Director will not directly or
indirectly on his own behalf or on behalf of any another party solicit or
induce, or cause others to solicit or induce, any Person employed by, affiliated
with, or acting as an independent contractor to an LECG Entity, to terminate
his/her relationship with such LECG Entity. Except with respect to engagements
for which the Executive Director is designated as the primary expert, the
Executive Director agrees that during the Non-Solicitation Period he will not
directly or indirectly, on his own behalf or on behalf of any other party,
solicit or induce, or cause others to solicit or induce, any client of an LECG
Entity to terminate any engagement or its business relationship with LECG, its
subsidiaries or affiliated entities, Independent Contractors, affiliates, or
other employees. The restriction in this paragraph shall not apply with respect
to clients known to Executive Director prior to his employment with LECG.
Notwithstanding anything contained in this Agreement, after the termination of
Executive Director's employment he may mail a professional announcement to
clients of LECG for whom he performed services while an employee of LECG.

        12.3    Acknowledgment.    It is specifically recognized by the
Executive Director that: (i) his services to the LECG Entities are special,
unique and of extraordinary value; (ii) the Company's employees are a valuable
asset in the operation of the Business; (iii) the LECG Entities have protectable
interests in restricting certain activities of the Executive Director as
provided in this Section 12; (iv) money damages are insufficient to protect such
interests; (v) there is adequate consideration being provided to the Executive
Director hereunder; (vi) such prohibitions are necessary and appropriate without
regard to payments being made to the Executive Director hereunder; and (vii) the
Company would not enter this Agreement with the Executive Director without the
restrictions contained in this Section 12. The Executive Director further
acknowledges that the restrictions contained in this Section 12 do not impose an
undue hardship on him and, since he has general business skills which may be
used in industries other than that in which the LECG Entities conduct their
business, do not deprive the Executive Director of his livelihood. The Executive
Director further acknowledges that the provisions of this Section 12 are
separate and independent of the other sections of this Agreement.

        12.4    Enforcement.    If, at the time of enforcement of either
Section 12.1 or 12.2 of this Agreement, a court holds that the restrictions
stated herein are unreasonable under circumstances then existing, the parties
hereto agree that the maximum duration or scope reasonable under such
circumstances as determined by the court shall be substituted for the stated
period and/or scope. Because the Executive Director's services are unique,
because the Executive Director has access to Proprietary Information and for the
other reasons set forth herein, the parties hereto agree that money damages
would be an inadequate remedy for any breach of this Agreement. Therefore,
without limiting the generality of Section 15.6, in the event of a breach or
threatened breach of this Agreement, the Company or its successors or assigns
may, in addition to other rights and remedies existing in their favor, apply to
any court of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security).

13.    Definitions.    The following terms used in this Agreement will have the
meanings given in this Section 13.

8

--------------------------------------------------------------------------------



        "Affiliate" means any person or entity controlling, controlled by or
under common control with the Company or LECG, as applicable.

        "Board" means the Board of Directors of the Company.

        "Change in Control" means a transaction in which a controlling interest
(51% or more) of the stock, or substantially all of the assets, of LECG or the
Company is acquired by a single acquirer or group of acquirers working together
and, as a result of that transaction, there is a material, adverse impact on the
Executive Director's ability to continue his consulting practice with LECG as
determined by final binding arbitration under Section 15.5 hereof.

        "Negative Event" means (i) that the Company, LECG or any of their
respective officers or directors are convicted of or found liable for a
violation of the securities laws or for acts involving fraud, breach of
fiduciary duty or moral turpitude, (ii) the indictment of the Company or LECG,
or any of their respective officers, or any member of the Board in his or her
official capacity for a violation of the securities laws, or for acts involving
fraud, breach of fiduciary duty or moral turpitude that has a material, adverse
impact on the Executive Director's ability to continue his consulting practice
with LECG as determined by final binding arbitration under Section 15.5 hereof,
or (iii) a material change by the Company in its conflicts or staffing policies
that has a material, adverse impact on the Executive Director's ability to
continue his consulting practice with LECG as determined by final binding
arbitration under Section 15.5 hereof.

        "Person" means an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

        "Proprietary Information" means any and all data and information
concerning the business affairs of the LECG Entities and not generally known in
the industry in which any LECG Entity is or may become engaged, and any other
information concerning any matters affecting or relating to the respective
businesses of the LECG Entities, but in any event Proprietary Information shall
include, all of the LECG Entities' past, present or prospective business
opportunities, including information concerning acquisition opportunities in or
reasonably related to the LECG Entities' respective businesses or industries,
clients, client lists, pricing information with respect to present or past
clients, or any other information concerning the respective businesses of the
LECG Entities, their manner of operation, their plans, processes, figures, sales
figures, projections, estimates, tax records, personnel history, accounting
procedures, promotions, supply sources, contracts, know-how, trade secrets,
information relating to research, development, inventions, technology,
manufacture, purchasing, engineering, marketing, merchandising or selling, or
other data without regard to whether all of the foregoing matters will be deemed
confidential, material or important.

        "Records" means (i) any and all procedure manuals, books, records and
accounts; (ii) all property of the LECG Entities, including papers, note books,
tapes and similar repositories containing Proprietary Information; (iii) all
invoices and commission reports; (iv) customer lists—partial and/or complete;
(v) data layouts, magnetic tape layouts, diskette layouts, etc.; (vi) samples;
(vii) promotional letters, brochures and advertising materials; (viii) displays
and display materials; (ix) correspondence and old or current proposals to any
former, present or prospective customer of the Company and its Affiliates;
(x) information concerning revenues and profitability and any other financial
conditions of the LECG Entities; (xi) information concerning the LECG Entities,
which was input by the Executive Director or at his direction, under his
supervision or with his knowledge, including on any floppy disk, diskette,
cassette or similar device used in, or in connection with, any computer,
recording devices or typewriter; (xii) data, account information or other
matters furnished by clients of any LECG Entity; and (xiii) all copies of any of
the foregoing data, documents or devices whether in the form of carbon copies,
photocopies, copies of floppy disks, diskettes, tapes or in any other manner
whatsoever.

        "Subsidiary" with respect to any Person, means any corporation, limited
liability company or similar entity of which such Person owns securities having
a majority of the ordinary voting power in electing the board of directors
directly or indirectly.

9

--------------------------------------------------------------------------------



14.    Notices.    Any notice provided for in this Agreement must be in writing
and must be either personally delivered, sent by facsimile or sent by reputable
overnight courier service (charges prepaid) to the recipient at the following
address:

If to the Company:

LECG Corporation
2000 Powell Street, Suite 600
Emeryville, CA 94608
Attention: Chief Executive Officer
Tel.: (510) 985-6700
Fax: (510) 653-6213

If to LECG:

LECG, LLC
2000 Powell Street, Suite 600
Emeryville, CA 94608
Attention: Chief Financial Officer

with a copy of notices to the Company or LECG to:

Folger, Levin & Kahn LLP
275 Battery Street, 23rd Floor
San Francisco, CA 94111
Attention: Christopher Conner
Tel.: (310) 986-2800

If to the Executive Director:

David Kaplan
1725 Eye Street, N.W., Suite 800
Washington, D.C. 20006
Tel.: (202) 973-0508
Fax: (202) 466-3841

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
personally or sent by facsimile, and one day after deposit with a reputable
overnight courier service.

15.   General Provisions.

        15.1    Severability.    Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

        15.2    Complete Agreement.    This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

        15.3    Counterparts; Facsimile Execution.    This Agreement may be
executed in multiple counterparts, each of which is deemed to be an original and
all of which taken together constitute one

10

--------------------------------------------------------------------------------




and the same agreement. This Agreement may be executed by delivery of an
original executed counterpart signature page by facsimile transmission.

        15.4    Successors and Assigns.    Except as otherwise provided herein,
this Agreement shall bind and inure to the benefit of and be enforceable by the
Executive Director and the Company, and their respective successors and assigns;
provided that the rights and obligations of the Executive Director under this
Agreement shall not be assignable and, provided further that the rights and
obligations of the Company may be assigned to any Affiliate of the Company.

        15.5    Choice of Law; Arbitration.    All questions concerning the
construction, validity and interpretation of this Agreement and the exhibits
hereto will be governed by and construed in accordance with the internal laws of
the District of Columbia, without giving effect to any choice of law or conflict
of law provision or rule (whether of the District of Columbia or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the District of Columbia. Any controversy or claim arising out of or
relating to this Agreement will be resolved by a single, neutral arbitrator with
at least ten (10) years of experience arbitrating complex employment disputes
and will be conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association in Washington, D.C. The arbitrator will be
mutually agreed by the parties within ten (10) days of a demand for arbitration;
provided, however, that if the parties cannot so agree after good faith
discussions, then the arbitrator will be selected in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The award
of the arbitrator will be enforceable in accordance with the applicable
provisions of the California Code of Civil Procedure. The arbitrator may award
damages (including, without limitation, attorneys' fees and costs) and/or
permanent injunctive relief, but in no event will the arbitrator have the
authority to award punitive or exemplary damages. Notwithstanding the foregoing,
a party may apply to a court of competent jurisdiction for relief in the form of
a temporary restraining order or preliminary injunction, or other provisional
remedy pending final determination of a claim through arbitration in accordance
with this paragraph. If proper notice of any hearing has been given, the
arbitrator will have full power to proceed to take evidence or to perform any
other acts necessary to arbitrate the matter in the absence of any party who
fails to appear. The provisions of California Code of Civil Procedure
Section 1283.05 are hereby incorporated by reference.

        15.6    Remedies.    Each of the parties to this Agreement will be
entitled to enforce its rights under this Agreement specifically, to recover
damages and costs (including attorney's fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that any
party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

        15.7    Amendment and Waiver.    The provisions of this Agreement may be
amended or and waived only with the prior written consent of the Company and the
Executive Director.

        15.8    Termination.    The provisions of Sections 8.2, 11, 12, 13, 14
and 15 of this Agreement shall survive the termination of the Executive
Director's employment with the Company and shall remain in full force and effect
after such termination.

        15.9    Generally Accepted Accounting Principles; Adjustments of
Numbers.    Where any accounting determination or calculation is required to be
made under this Agreement or the exhibits hereto, such determination or
calculation (unless otherwise provided) shall be made in accordance with United
States generally accepted accounting principles, consistently applied, except
that if because of a change in United States generally accepted accounting
principles the Company would have to alter a previously utilized accounting
method or policy in order to remain in compliance with United States generally

11

--------------------------------------------------------------------------------




accepted accounting principles, such determination or calculation shall continue
to be made in accordance with the Company's previous accounting methods and
policies.

        15.10    No Waiver.    A waiver by any party hereto of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which such party would otherwise have on any future occasion. No
failure to exercise or any delay in exercising on the part of any party hereto,
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided are cumulative and may be exercised singly
or concurrently, and are not exclusive of any rights or remedies provided by
law.

        15.11    Insurance.    The Company, at its discretion, may apply for and
procure in its own name for its own benefit life and/or disability insurance on
the Executive Director in any amount or amounts considered available. The
Executive Director agrees to cooperate in any medical or other examination,
supply any information, and to execute and deliver any applications or other
instruments in writing as may be reasonably necessary to obtain and constitute
such insurance.

        15.12    Offset.    Whenever any LECG Entity is obligated to pay any sum
to the Executive Director, any amounts that the Executive Director owes to such
LECG Entity may be deducted from that sum before payment.

        15.13    Indemnification and Reimbursement of Payments on Behalf of the
Executive Director.    The LECG Entities shall be entitled to deduct or withhold
from any amounts owing from such LECG Entity to the Executive Director any
federal, state, provincial, local or foreign withholding taxes, excise taxes, or
employment taxes ("Taxes") imposed with respect to the Executive Director's
compensation or other payments from such LECG Entity or the Executive Director's
ownership interest in the Company, including, but not limited to, wages,
bonuses, dividends, the receipt or exercise of stock options and/or the receipt
or vesting of restricted stock.

        [Signature page follows]

12

--------------------------------------------------------------------------------



        The parties hereto have executed this Executive Director Agreement on
the date first written above.

    LECG CORPORATION
 
 
By:
/s/  STEVEN R. FIFE            

--------------------------------------------------------------------------------

Steven R. Fife,
Chief Financial Officer
 
 
LECG, LLC
 
 
By:
/s/  STEVEN R. FIFE            

--------------------------------------------------------------------------------

Steven R. Fife,
Chief Financial Officer
 
 
EXECUTIVE DIRECTOR
 
 
/s/  DAVID KAPLAN      

--------------------------------------------------------------------------------

David Kaplan

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.43

